Bboyles, J.
1. The petition in trover set ont a description of the property, its value, title thereto in the plaintiff, possession in the defendant, and a refusal by the latter to deliver the property to the plaintiff or to pay him the profits thereof, and was not subject to general demurrer. Phelan v. Vestner, 125 Ga. 825, 826 (54 S. E. 697).
2. The petition was not subject to any of the special grounds of the demurrer interposed. The fact that the affidavit to hold to bail was defective and was not amended was cause for dismissing the bail proceedings, if any were instituted (the record does not disclose whether or not bond was given by the defendant — Taylor v. Dobson, 89 Ga. 361, 362 (15 S. E. 470), but not for dismissing the entire petition. See, in this connection, Edwards v. Boyd Co., 136 Ga. 733, 738 (72 S. E. 34).
3. The court erred in sustaining the general and special grounds of the demurrer to the petition, and in entering up judgment for costs against the plaintiff. Judgment reversed.